45 F.3d 426NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Benjamin H. JONES, Petitioner.
No. 94-8039.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 17, 1994Decided:  December 22, 1994.

On Petition for Writ of Prohibition.  (CA-93-1070-AM)
Benjamin H. Jones, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Benjamin H. Jones petitions this Court for a writ of prohibition or mandamus directing the district court to enter a default judgment against parties in a civil action.  We deny the petition.


2
Jones submitted with his petition a copy of an order by the district court in that action dismissing the suit as frivolous and denying his motion for default judgment.  Because Jones could have appealed the court's final order, mandamus relief by prohibition is not appropriate.  See In re:  United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979);  In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  Therefore, though we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED